Citation Nr: 0007622	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had honorable, active service from April 1961 to 
April 1964.

By administrative decision in May 1972 it was determined that 
the veteran's period of service from March 1971 to March 1972 
ended with his discharge under dishonorable conditions so as 
to preclude entitlement to veterans' benefits for this period 
of service, other than health care benefits under Chapter 17 
of the United States Code.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

A June 1996 RO decision denied service connection for 
tinnitus.  A statement from the veteran's representative was 
accepted as a notice of disagreement and a statement of the 
case was issued in July 1997.  A substantive appeal has not 
been filed.  Therefore, the issue of entitlement to service 
connection for tinnitus is not in appellate status.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above an administrative decision in May 1972 
determined that the veteran's period of service from March 
1971 to March 1972 ended with his discharge under 
dishonorable conditions so as to preclude entitlement to 
veterans' benefits for this period of service, other than 
health care benefits under Chapter 17 of the United States 
Code.  The record reflects that the veteran was notified that 
this period of service was under dishonorable conditions by 
official letter in December 1977.  This letter informed the 
veteran of his appellate rights, but he did not initiate an 
appeal, and the decision became final.  In the Board's July 
1996 remand the veteran's substantive appeal, herein, was 
construed as raising the issue of the character of the 
veteran's discharge for the period of service from March 1971 
to March 1972.  The issue of whether new and material 
evidence had been received to reopen a claim of whether the 
character of the veteran's discharge in March 1972 was under 
dishonorable conditions was referred to the RO.

The veteran was requested to provide any information he had 
concerning review of his March 1972 discharge by the Army 
Discharge Review Board and to authorize the release of any 
additional documents.  He signed a release for documents.  A 
May 1997 response to VA's inquiry regarding additional 
documents reflects that the inquiry had been referred.  The 
RO then made inquiry of the National Personnel Records 
Center, with a March 1999 response indicating that the 
information or documents requested were not on file.

In January 1997 the veteran submitted a change of address.  
In August 1999 an administrative decision found that new and 
material evidence had not been received to reopen a claim 
with respect to the character of the veteran's discharge from 
the period of service ending in March 1972.  A copy of that 
decision was mailed to the address provided by the veteran in 
January 1997, but it was returned to sender.  A second 
attempt was made to mail a copy of that decision to the 
veteran at a different address, but it was again returned to 
sender as unclaimed.

On the basis of the record, as set forth above, the veteran's 
discharge from the period of service from March 1971 to March 
1972 has been determined to be under dishonorable conditions 
so as to preclude entitlement to veterans' benefits for this 
period of service, other than health care benefits under 
Chapter 17 of the United States Code.  Therefore, service 
connection for PTSD based upon this period of service is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), it was held that cases such as this, in which the law 
is dispositive, should be denied because of the absence of 
legal merit.  Accordingly, service connection for PTSD may 
not be granted on the basis of the second period of the 
veteran's service.

The threshold question, with respect to the first period of 
service, is whether the veteran's claim of entitlement to 
service connection for PTSD is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded service connection 
claim for PTSD has been submitted where there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The veteran's second period of service from March 1971 to 
March 1972 has been addressed above.  His service personnel 
records, relating to his active service from April 1961 to 
April 1964, do not indicate that the veteran served in 
Vietnam during any of this service, and it is not so 
contended.

The veteran has indicated that he has received treatment at 
multiple VA facilities and records from these facilities have 
been requested and received.  These records indicate that the 
veteran has been diagnosed with PTSD.  However, there is no 
competent medical evidence of record that associates his 
diagnosis of PTSD with his period of active service from 
April 1961 to April 1964.  Rather, his PTSD has been 
associated with his service in Vietnam, that occurred during 
his service from March 1971 to March 1972, as well as with 
events that occurred during his childhood.

For purposes of determining whether or not the veteran's 
claim is well grounded his statements are presumed credible, 
but he is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, he must submit 
medical evidence that he currently has PTSD and that it is 
related to honorable, active service.  There is no competent 
medical evidence providing a nexus between the veteran's 
diagnosed PTSD and his active service from April 1961 to 
April 1964.  The Board therefore concludes that without the 
requisite competent medical evidence providing a medical 
nexus between the diagnosed PTSD and honorable, active 
service, the claim of entitlement to service connection for 
PTSD is not well grounded.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Cohen.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim for service connection for 
PTSD not having been submitted, the appeal is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

